                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-4695-DMG (AGRx)                                   Date     September 19, 2019

Title Rose Diaz, et al. v. County of Ventura, et al.                               Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES


       On August 5, 2019, the Court set a Scheduling Conference. [Doc. # 21.] As required by
the Court's August 5, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
required to file a Joint Rule 26(f) Report. Defendants have filed a unilateral Rule 26(f) Report.
[Doc. # 32.]

        IT IS HEREBY ORDERED that Plaintiffs show cause in writing no later than
September 26, 2019, why sanctions should not be imposed for their failure to cooperate and
participate with opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule
26(f) Report. The filing of a Joint Rule 26(f) Report by the deadline will be deemed a
satisfactory response. Failure to timely respond to this Order to Show Cause will result in
the dismissal of this action for lack of prosecution.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
